DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	Information disclosure statement (IDS), submitted March 6, 2020, has been received and considered by the examiner. 
Claim Interpretation
3.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 4, 5, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls US PG Publication 2017/0331142 in view of Pozin US PG Publication 2009/0070989.
Regarding Claims 1 and 5, Nicholls discloses a multiple comprising multiple battery structures, each battery structure comprising external tube or casing 38 comprising an internal tube (core insert) 44 defining a central hole (hollow core) 34 as well as lower cover (insert base) 42 and an upper cover assembly (protective cap) 36, a jelly roll assembly 32 disposed with an electrolyte (necessarily, in order for the battery to function) in an annular space about the internal tube 34 within the external tube or casing 38, electrodes (positive and negative terminals, respectively) 30 and 40 electrically coupled to the jelly roll assembly and disposed to extend out of the casing 38 (30 extends from the top of the casing and 40 extends from the bottom, Fig 1A-1B para 0061), and a thermal control feature (cooling system) 200 communicative with the central hole via bores 202 and configured to control battery structure temperatures proximate to the central hole 34 (Figs 1-4, paras 0060-0073).  Nicholls fails to specifically disclose insulation disposed to insulate the jelly roll assembly and the electrodes from the casing.  However, in the same field of endeavor of cylindrical battery design, Pozin discloses a cylindrical battery having a jelly roll (wound) electrode assembly wherein the terminals and electrode assembly are protected respectively by insulating members 72 and 55/80 from contact with the case (see Figs 1-3 and paras 0083-0091) and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include insulation to insulate the jelly roll assembly and the electrodes from the case of Nicholls since Pozin teaches that this protects the battery and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding Claim 4 and 9, Fig. 4 of Nicholls shows that the thermal control feature 200 of Nicholls is fluidly connected with a first end of the central hole 34 via an inlet through finger 202 as a first pathway 208 and an outlet (opposing end of the finger 202) fluidly coupled with a second end of the central hole 34.  
Regarding Claims 10 and 11, Nicholls modified by Pozin shows by the design in Fig. 4 that the thermal control feature 200 is communicative with the central hole of each battery structure in parallel but does not specifically disclose that thermal control feature is communicative with the central hole of each battery structure in series. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to connect the thermal control feature of Nicholls modified by Pozin with the cells in series in order to change the cooling dynamic as needed since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
5.	Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls US PG Publication 2017/0331142 in view of Pozin US PG Publication 2009/0070989, as applied to Claims 1 and 5, and further in view of Yebka US PG Publication 2010/0243345.
Regarding Claims 3 and 7, Nicholls modified by Pozin discloses the claimed battery structure and multiple battery structure, including an upper cover assembly including a protective cap 36, as described in the rejection above, which is incorporated herein in its entirety, but fails to specifically disclose wherein the casing comprises an upper cover assembly comprising a burst disk, an insulating cap surrounding the burst disk, and a tab connecting the burst disk to the jelly roll assembly through the insulating cap and the insulation.  However, in the same field of endeavor of cylindrical battery design, 405, an insulating cap (insulating layers) 412/414 surrounding the burst disk 405, and a tab (terminal) 202 connecting the burst disk 405 to the jelly roll assembly through the insulating cap and the insulation since 202 would be at the very top of the upper cover assembly (see at least Figs 1-4B, paras 0035-0041). Yebka teaches that this upper cover assembly design offers improved safety features that ensures an open circuit (interrupted current) when a cylindrical battery cell experiences abnormality in temperature and pressure (see e.g. para 0033-0035).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include in the casing of Nicholls modified by Pozin an upper cover assembly comprising a burst disk, an insulating cap surrounding the burst disk, and a tab connecting the burst disk to the jelly roll assembly through the insulating cap and the insulation because Yebka teaches that this design offers improved safety features that ensures an open circuit (interrupted current) when a cylindrical battery cell experiences abnormality in temperature and pressure.  
Regarding Claims 2 and 6, in the combined embodiment taught by Nicholls modified by Pozin and Yebka, the skilled artisan would understand that the upper cover assembly would sit on top of the cylindrical casing as a protective cap, and so the central axial hole 34 would extend through both ends of (an entirety of) the cylindrical casing.
6.	Claims 12, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls US PG Publication 2017/0331142 in view of Pozin US PG Publication 2009/00709895 and Chu US PG Publication 2007/0269685.
Regarding Claims 12, Nicholls discloses a method of assembling a battery structure (see rejection of Claims 1 and 5, which are incorporated herein in their entireties), the method comprising disposing a jelly roll assembly about an internal tube (core insert) 44 defining a central hole (hollow core) 34, since the core insert 44 that forms the central hole 34 can be integrally formed with the casing 38 and then  (see e.g. paras 0065, 0075-0077), electrically coupling electrodes 30 and 40 to the jelly roll assembly such that the electrodes extend out of the casing (Figs 1A-1B, para 0061), and communicating with the central hole a thermal control feature 200 configured to control battery structure temperatures proximate to the central hole (see Figs 1-7, paras 0060-0073).  Nicholls fails to specifically disclose insulating the jelly roll assembly and the electrodes from the casing.  However, in the same field of endeavor of cylindrical battery design, Pozin discloses a cylindrical battery having a jelly roll (wound) electrode assembly wherein the terminals and electrode assembly are protected respectively by insulating members 72 and 55/80 from contact with the case (see Figs 1-3 and paras 0083-0091) and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include in the method of Nicholls insulating the jelly roll assembly and the electrodes from the case since Pozin teaches that this protects the battery and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
	Nicholls modified by Pozin fails to specifically disclose filling the casing with electrolyte.  However, in the same field of endeavor of cylindrical battery design, Chu teaches that filling a cylindrical battery with electrolyte activates the cell (para 0071) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include in the method of Nicholls modified by Pozin filling the casing with an electrolyte because Chu teaches that this step activates the battery.  
Regarding Claim 17, communicating of the thermal control feature 200 with the central hole 34 comprises threading a center tube (finger) 206 through the central hole (Figs. 3-4, paras 0067-0068).
Regarding Claims 19 and 20, paras 0071-0073 and Fig 5A of Nicholls explains that the method further comprises assembling multiple battery structures and communicating of the thermal control feature 200 with the central hole comprises communicating the thermal control feature 200 with the central hole of 206 in parallel.  Although Nicholls does not specifically recite that the thermal control feature communicates with each battery’s central hole in series, it would have been obvious to a person having ordinary skill in the art to form the communication in series in the method of Nicholls modified by Pozin and Chu in order to change the cooling dynamic as needed since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
7.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls US PG Publication 2017/0331142 in view of Pozin US PG Publication 2009/00709895 and Chu US PG Publication 2007/0269685, as applied to Claim 12, and further in view of Schmidt US PG Publication 2012/0147923.
Regarding Claim 13, Nicholls modified by Pozin and Chu discloses the method described in the rejection of Claim 12, which is incorporated herein in its entirety.  Nicholls modified by Pozin and Chu fails to specifically disclose that the forming of the internal tube comprises one of deep draw processing of a full guide tube and deep draw processing of a small guide tube and attaching a secondary tube to the small guide tube.  However, in the same field of endeavor of forming metal tubes, Schmidt discloses a method of forming a metal tube 1 by deep draw method (para 0058).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the isnatnt application to use a full deep draw processing step of a full guide tube to form the tube of Nicholls modified by Pozin and Chu because Schmidt teaches that this method is used to form metal tubes and The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding Claims 14 and 15, although Nicholls modified by Pozin, Chu, and Schmidt fails to specifically disclose that the insulating comprises adding insulation to the casing prior to disposing of the Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  Further, the skilled artisan would understand that wrapping the jelly roll assembly around the internal tube of Nicholls modified by Pozin, Chu, and Schmidt (described above) would be wrapping the jelly roll assembly around the full guide tube since they are the same.
8.	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls US PG Publication 2017/0331142 in view of Pozin US PG Publication 2009/00709895 and Chu US PG Publication 2007/0269685, as applied to Claim 12, and further in view of Yoshida US PG Publication 2002/0028374.
Regarding Claims 16 and 18, Nicholls modified by Pozin and Chu discloses the method described in the rejection of Claim 12, which is incorporated herein in its entirety.  Nicholls modified by Pozin and Chu fails to specifically disclose wherein the forming of the casing comprises forming an upper cover assembly by stamping and assembling upper cover assembly, or wherein the method further compriess stamping electrodes.  However, in the same field of endeavor of designing and assembling cylindrical-type batteries, Yoshida discloses that electrodes are known to be formed by stamping (para 0005) and battery cover assemblies are formed by stamping (para 0048).  Therefore, it would have been obvious to a prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
9.	Claims 1-2, 4-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bustamante US Patent 10,193,196 in view of Tashiro WO2018/216728 (using US PG Publication 2020/0185160 as the English translation) and Pozin US PG Publication 2009/0070989.
Regarding Claims 1 and 5, Bustamante discloses a battery structure comprising a casing 11 comprising an internal tube (heat pipe) 14/44 defining a central hole, a jelly roll (wound) assembly comprising anode, cathode, and separator disposed with an electrolyte and between the internal tube and an external tube (the casing 11) (col 3, lines 7-10, col 4, lines 1-18), electrodes (the positive and negative terminals, col 3, lines 10-14) necessarily electrically coupled to the jelly roll assembly in order for them to function, a thermal control feature (condenser) 15 communicative with the central hole and configured to control battery structure temperatures proximate to the central hole, and the casing further comprises an upper cover assembly and a lower cover (see all Figs; col 2, lines 23-53).  Although Bustamante does not specifically recite that the thermal control feature is configured to control battery structure temperatures proximate to the central hole, this is seen as an intended use of which the prior art structure is capable.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
100 wherein the battery cells are designed to have both electrode terminals extending out of the cylindrical battery case to enable compact connectivity such that a compact energy storage module can be formed, as an improvement over the configuration wherein cylindrical cells have positive and negative terminals on opposing ends of the casing (see e.g. Figs 1-4A; paras 0004-0008, 0039-0041).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form an energy storage module comprising multiple cells and to modify the individual battery structure of Bustamante such that the electrodes (terminals) of each cell extend out of the casing because Tashiro teaches that this allows for multiple cells to be combined in a way that is compact. The skilled artisan further knows that combining multiple cells into a multiple battery structure assembly allows for increased power supply over that of an individual cell and the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Bustamante modified by Tashiro teaches to electrically insulate (isolate) between the heat pipe and the battery case (see e.g. col 3, line 66-col 4, line 18 of Bustamante), but fails to specifically disclose insulation disposed to insulate the jelly roll assembly and the electrodes from the casing.  However, in the same field of endeavor of cylindrical battery design, Pozin discloses a cylindrical battery having a jelly roll (wound) electrode assembly wherein the terminals and electrode assembly are protected respectively by insulating members 72 and 55/80 from contact with the case (see Figs 1-3 and paras 0083-0091) and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include insulation to insulate the jelly roll assembly and the electrodes from the case since Pozin teaches that this protects the battery and The use of a known technique to improve similar KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
With respect to the limitation “a thermal control feature communicative with the central hole of each battery structure…”, this limitation encompasses the structure where each battery has its own thermal control feature, and it would be obvious to include a plurality of the structures taught by Bustamante modified by Tashiro and Pozin, which would include a thermal control feature for each battery cell.  
Regarding Claims 2 and 6, Bustamante discloses in col 3, lines 15-21 that the heat pipe can extend through both sides (i.e. both ends) of the cylindrical case and so the central hole would be a central axial hole that extends through an entirety of the cylindrical casing.
Regarding Claim 4 and 9, because the thermal control feature 15 of Bustamante is fluidly connected to the heat pipe 14/44 (see e.g. col 2, lines 44-59), the skilled artisan would consider one end of 44 and the opposing end of 44 to both be fluidly coupled with the 15.  The terms “inlet” and “outlet” are seen as intended uses of which the prior art is capable, and the same feature of 15 can be both an inlet and an outlet for the fluid that evaporates or condenses as part of the heat pipe function.
Regarding Claim 8, Bustamante modified by Tashiro and Pozin discloses an external tube insulation portion in the external tube insulation portion to insulate the jelly roll assembly from the external tube (i.e. insulating member 72) (see rejection of Claims 1, 5), an internal tube insulation portion (electrically-isolating layer) 13 to insulate the jelly roll assembly from the internal tube 14/44 (see col 4, lines 5-18), and an insulation member 55/80 to insulate the jelly roll assembly from the upper cover assembly (see rejection of Claims 1, 5). Although Pozin does not refer to the insulation member 55/80 as rings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form these members as disks in order to save on material costs since the change in form or In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding Claims 10 and 11, Bustamante modified by Tashiro and Pozin does not specifically disclose that thermal control feature is communicative with the central hole of each battery structure, either in parallel or in series. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use only one condenser for all of the battery cells of the multiple battery structure of Bustamante modified by Tashiro and Pozin in order to save space because the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).  Although the references do not teach parallel or series connection of said configuration, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use either connective configuration for the thermal control of the battery cells of the multiple battery structure of Bustamante modified by Tashiro and Pozin in order to optimize cooling since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
10.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bustamante US Patent 10,193,196 in view of Tashiro WO2018/216728 (using US PG Publication 2020/0185160 as the English translation) and Pozin US PG Publication 2009/0070989, as applied to Claims 1 and 5, and further in view of Yebka US PG Publication 2010/0243345.
Regarding Claims 3 and 7, Bustamante modified by Tashiro and Pozin discloses the claimed battery structure and multiple battery structure, but fails to specifically disclose wherein the casing comprises an upper cover assembly comprising a burst disk, an insulating cap surrounding the burst disk, and a tab connecting the burst disk to the jelly roll assembly through the insulating cap and the insulation.  405, an insulating cap (insulating layers) 412/414 surrounding the burst disk 405, and a tab (terminal) 202 connecting the burst disk 405 to the jelly roll assembly through the insulating cap and the insulation since 202 would be at the very top of the upper cover assembly (see at least Figs 1-4B, paras 0035-0041). Yebka teaches that this upper cover assembly design offers improved safety features that ensures an open circuit (interrupted current) when a cylindrical battery cell experiences abnormality in temperature and pressure (see e.g. para 0033-0035).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include in the casing of Bustamante modified by Tashiro and Pozin an upper cover assembly comprising a burst disk, an insulating cap surrounding the burst disk, and a tab connecting the burst disk to the jelly roll assembly through the insulating cap and the insulation because Yebka teaches that this design offers improved safety features that ensures an open circuit (interrupted current) when a cylindrical battery cell experiences abnormality in temperature and pressure.  
The Office notes that although the figures of Bustamante show the heat pipe 14 extending out of the top of the cell, the skilled artisan would find it obvious that since Bustamante teaches that the heat pipe can extend through the entire casing as explained in the rejections above, and the skilled artisan would find it obvious to extend the heat pipe condenser from the bottom cover in order to allow for the upper cover to include the burst disk safety feature taught by Yebka since this would require a simple rearrangement of parts and the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729